 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlexograph Division, and in the stereo department; the stone man;the two mercury cutting machine master pressmen; the two leaddiemakers in the Flexograph Division; the cylinder cutting masterpressman; and the carpenter leadman.These leadmen are moreexperienced employees, who, in some instances, routinely direct thework of four employees each and are responsible for the quality ofwork so performed.They have no authority to hire or dischargeemployees or to reprimand or discipline them.Unlike the foremenand other supervisory personnel whom the parties agree to excludeas supervisors within the meaning of the Act, the leadmen hereindo not make effective recommendations affecting the status of em-ployees, but merely make individual work performance reports,which their supervisors, in turn, use to make their own independentrecommendations.Under all the circumstances, and as the 10 lead-men herein do not possess or exercise the statutory authority ofsupervisors, we find that they are not supervisors as defined in theAct.Accordingly, we shall include them in the unit.-Accordingly, we find that all production and maintenance employ-ees in the Employer's paper board container manufacturing PlantsNos. 1 and 2, and auxiliary warehouses, in Atlanta, Georgia, includ-ing warehouse employees, laboratory technicians, corrugated sampleand package engineering sample makers, production art employees,plant clerical employees, over-the-road truckdrivers, cafeteria em-ployees, and leadmen, but excluding office clerical employees, pro-fessionaland technical employees, leasemachinery employees,guards, and supervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]"United States Gypsum Company,118 NLRB 20, at 29.Humko,a Division of National Dairy Products Corporation 1andMartinDiepholz and Ruben Cash,PetitionersandGeneral Drivers,Salesmen&Warehousemen's Local Union984,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case No. 32-RD-61.March 19, 1959DECISION AND DIRECTION OF ELECTIONUpon a decertification petitiondulyfiled under Section 9 (c) ofthe National Labor RelationsAct, ahearing was held before Joseph1The name of the Employer appears as amendedat thehearing.123 NLRB No. 38. HIJMKO, A DIVISION OF NATIONAL DAIRY PRODUCTS CORP. 311W. Bailey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, individuals representing certain of the employ-ees of the Employer, assert that the Union is no longer the bargain-ing representative of the majority of the employees under Section9 (a) of the Act.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer does not have any presently existing or recentlyexpired contracts with any labor organizations.The Union has firstmoved to dismiss the petition on the ground that it was filed bysupervisors.However, the uncontroverted testimony discloses thatthe individual Petitioners have voted unchallenged in prior electionsand that their employee status has remained unchanged.The recordfails to show that they possess any supervisory authority.We there-fore find no merit in this contention.The Union would also have the petition dismissed on the groundthat there is no question concerning representation, stating on therecord that it has no interest in representing these employees.TheBoard has frequently held that a union's disclaimer of representationmust be clear and unequivocal, and not inconsistent with its otheracts or conduct.'We take official notice of the Board's records andfind that at the time the Union herein was disclaiming interest atthe hearing, on October 6, 1958, there was pending an appeal beforethe General Counsel from the Regional Director's dismissal of acharge filed by the Union, in Case No. 32-CA-606, alleginginteralia,a refusal to bargain by the Employer. The Union continued topursue its appeal until November 28, 1958, when the appeal wasformally denied by the General Counsel. In pressing the appealon and beyond the date of the hearing, the Union was necessarilyseeking as a prospective matter a Board affirmative order againstthe Employer that it bargain with the Union.We therefore rejectthe Union's disclaimer of representation as equivocal and plainly in-consistent with its concurrent conduct in seeking a bargaining order.In these circumstances, we believe it was incumbent upon the Unionto indicate, on the record or otherwise, its withdrawal of the appealif it truly intended to abandon its representation claim.Accord-2 E.g.,McAllister Transfer Inc.,105 NLRB 751;Casey-MetcalfMachinery Co.,114NLRB 1520. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDingly, we find that a current claim for recognition has sufficientlybeen made out to warrant an election.4.We find that the following employees of the Employer consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All hourly employees ' employed at the Employer's Memphis,Tennessee, plant, including truckdrivers, but excluding office clericalemployees, the superintendent's clerk, professional and technicalemployees, engineers, salesmen, watchmen-guards, the head cook inthe cafeteria, temporary employees, and all supervisors as definedin the Act.3[Text of Direction of Election omitted from publication.]MEMBER FANNING, concurring in part and dissenting in part:I think it is time the Board reappraise its approach to the questionof disclaimers, such as made by the Union on the record of thisdecertification proceeding.Section 9(c) (1) authorizes the Boardto proceed to an election only when it finds that a question of repre-sentation exists.Where the sole union involved withdraws its claimof majority status, a question of representation,it seems to me, nolonger exists.I am fully aware that some unions, although actuallyintending to persist in their representation claims, have resorted tothe facile device of a disclaimer, in order to procure a dismissal ofthe petition for a Board election on the basis that no question ofrepresentation existed, and then be free to renew their claims uponthe employer at their convenience.And there are, of course, disclaimers which have been made in goodfaith, or at least have been accepted as such absent contrary evidence.In such cases, the Board properly realized that it would not direct anelection.In the case of a certified union, for example, the Board hasdismissed the petition, with the specific holding that the unionhaving disclaimed its interest, is no longer the exclusive repre-sentative of the employees in the unit involved in this proceed-ing.Moreover, the parties are advised that the Board will notentertain a petition filed by the Union within 6 months from thedate of this Order, unless good cause is shown to the contrary.In the event that the Union purporting to represent the em-ployees in the unit involved in this proceedingmakes a claimupon the employer within 6 months from the date of this Order,the Board will entertain a motion by the Petitioner requestingreinstatement of the petition.'3 The unit was stipulated at the hearing.a E.g.,LittleRock RoadMachineryCompany,107NLRB 715. HUMKO, A DIVISION OF NATIONAL DAIRY PRODUCTS. CORP. 313I agree with such disposition.While the seriousness of the union'spositive representation claim which gave rise to the petition is notto be discounted, it must be recognized that the union may have hadbona fide reasons for reversing its earlier position that it representedamajority of the employees in the unit.The 6-month prejudiceprovision in this situation is necessary and salutary, as a generalrule, certainly to prevent abuse of Board's processes.I concur in the majority opinion, for the reasons therein stated,that in the present case the Union's disclaimer was equivocal.Thistype of disclaimer presents a more serious problem, for it involvesthe precise situationmentioned of the admitted minority unionmerely seeking momentarily to avoid the Board election. In morerecent cases, as in the instant majority decision, where the Board con-cluded that the disclaimer was inconsistent with other acts and con-duct of the union, the disclaimer was rejected and an election di-rected.5I do not believe that directing an election in these circumstancescomports with the terms of the statute, and it is not the solution tothe disclaimer problem presented.Such an election is artificial!The Union admits it has no majority. There is no true question con-cerning representation.Of principal concern to me is the unfair penalty visited uponemployees, since the mechanical holding of such an election operatesto deprive them of the opportunity of choosing any other union ina Board conducted election for a period of 12 months.6 It is also amatter of proper concern that the holding of the election under thecircumstances of this case is a needless expenditure of Board time,energy, personnel, and funds which could be directed elsewhere tobetter discharge the Board's responsibilities.I submit that the Board can accomplish by decisional process allit can by conducting the election.The Union's equivocal disclaimerconstitutes a clear and deliberate admission against interest, i.e., thatthe Union does not represent a majority.This is a highly potentevidential fact which needs only to be given full weight and legaleffect.This fact is as strong in evidencing nonentitlement of theUnion to the status of bargaining agent as the loss of an election.The Union, having demonstrated by its equivocal disclaimer a dis-position to circumvent the Board's processes, should not be placed6 For various types of conduct found inconsistent with the disclaimer,seee.g.,FrancisPlatingCo., 109 NLRB 35;McAllister Transfer, Inc.,105 NLRB 751;V & D MachineryEmbroidery Co.,107 NLRB 1567;Jerome E. Mundy Co., Inc.,116 NLRB 1487;CarterManufacturing Company,120 NLRB 1609;NettiWholesale Grocery of Watertown, Inc.,121 NLRB 619.6 Sec.9(c) (3) provides in part that"No election shall be directed in any bargainingunit or any subdivision within which,in the preceding twelve-month period,a valid elec-tion shall have been held. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a* better position than if it has submitted to and lost the election.Loss of the election would have precluded it from utilizing theBoard's election machinery to establish itself as representative ofthese employees for a period of 12 months.7 It is reasonable that theUnion should be held to the same result.Consequently, I am of the view that the instant petition should bedismissed, and based upon the Union's admission on the record, aformal ruling should issue that the Union is not the majority repre-sentative of the employees involved, that its certification is revoked,and that it may not have a petition entertained as to these employeesfor a period of 12 months.MEMBER JENKINS, dissenting :I do not agree that the action of the certified union in taking anappeal from the Regional Director's dismissal on September 5, 1958,of unfair labor practice charges (including a charge of refusal tobargain), relating back to October 18, 1957, is so inconsistent withits disclaimer of any interest in the employees in the bargaining uniton October 6, 1958, as to warrant the direction of an election.Theappeal was taken on September 15, 1958, prior to the issuance ofnotice of hearing in the instant case.At the time of the appeal theunion presumably had no knowledge that the decertification proceed-ings herein, held in abeyance by the Regional Director since May 2,1958, were being revived, but at the hearing it disclaimed any pres-ent interest.The appeal in the unfair labor practice proceedingsrequested a review of the Regional Director's action and issuanceof a complaint seeking remedy of the alleged unfair practices oc-curring almost 1 year prior to the hearing in this proceeding. Icannot equate this request for review and possible retroactive remedywith the assertion of a current and continuing claim in view of theUnion's positive denial of such a claim.The Union has admitted itisno longer the representative of the employees as defined in Sec-tion 9(c).That is the sole issue raised in the instant proceeding.This proceeding is now in the posture where there are no unfair laborpractice charges pending, there is a complete and unequivocal dis-claimer of representative status and no subsequent action inconsistentwith that disclaimer has been taken. I therefore find that no questionconcerning representation presently exists and I believe the directionof an election at this time a questionable expenditure of the Board'senergies and funds.The rights of the Petitioners would be fullyprotected by a dismissal of the petition with leave to refile shouldthe certified union assert any claim or embrace any action inconsistentwith its disclaimer.7 Ibid.